Citation Nr: 1620423	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-24 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2011 and May 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2012; a statement of the case was issued in August 2013; and a substantive appeal was received in August 2013.   

The Veteran presented testimony at a Board hearing in December 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's ischemic heart disease is presumed to be associated with herbicide exposure while he served in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a Veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Additionally, certain diseases, including ischemic heart disease, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran is presumed to have exposure to herbicide agents.  Notice from the Service Department verified service in the Republic of Vietnam from June 1967 to April 1968.  This service meets the regulatory requirements for presumptive exposure.  See 38 C.F.R. § 3.307(a)(6). 

Ischemic heart disease is among the diseases, which have been statistically linked to herbicide exposure. 38 C.F.R. § 3.309(e).  Thus, ischemic heart disease, if found, is presumed connected to his herbicide exposure.

The RO denied the claim by finding that the Veteran's heart disease was not ischemic.  The Veteran underwent a VA examination in June 2011.  The examiner noted that the Veteran had a history of hypertension since the 1970s.  He also had a history of myocardial infarction, hypertensive heart disease, heart rhythm disturbance, congestive heart failure, dizziness, fatigue, and dyspnea.  The myocardial infarction was noted to have dated back to the 1980s.  On examination, there was no evidence of congestive heart failure or pulmonary hypertension (VBMS, 6/16/11, pgs. 4, 11).  In the diagnoses section, atrial fibrillation and congestive heart failure are listed (VBMS, 6/16/11, p. 8).  The examiner opined that the Veteran did not have ischemic heart disease (VBMS, 6/16/11, p. 13).  The June 2011 VA examiner rendered another opinion in March 2012 (VBMS, 4/16/12).  She once again stated that the Veteran does not have ischemic heart disease.  She noted that a careful review of the medical records documents that the Veteran has essentially normal coronary arteries on heart catheterization, and a diagnosis of a primary cardiomyopathy.  She stated that nothing in the medical records supports a
diagnosis of ischemic heart disease.  She noted that the comments about a "minor non-Q wave myocardial infarction" in 2001 are based solely upon blood level
determinations of mildly elevated myocardial enzymes levels upon hospitalization.  She further noted that the hospital notes include commentary that the elevated cardiac enzyme recordings may have been due to myocarditis (a non-ischemic cause of myocardial enzyme elevation, associated with primary (non-ischemic) cardiomyopathy.  She reiterated that the totality of the medical records, in particular the heart catheterization findings, do not support a diagnosis of ischemic heart disease.

Records from Kaiser Permanente include diagnoses of atrial fibrillation; congestive heart failure with left ventricular systolic dysfunction; and mild, non-obstructive coronary artery disease in very large, non-ectatic vessels (VBMS 11/29/10, pgs., 25, 27, 44).  Additionally, a June 2001coronoary angiography revealed that the left anterior descending was lined with mild irregularities consistent with minimal, non-obstructive atherosclerosis (VBMS 11/29/10, p. 47).

In December 2015, the Veteran's primary care physician (Dr. E.A.C.) at Kaiser Permanente submitted a correspondence in which he stated that several cardiac tests were performed over the years, including echocardiograms in 2001 (twice), 2010, 2012, and 2013.  He noted that a cardiac defibrillator was placed in 2014 to protect the Veteran from life threatening cardiac arrhythmias.  The cardiac tests revealed a left ventricular ejection fraction of 20 percent.  Dr. E.A.C. noted that the Veteran was treated for cardiomyopathy, heart failure, and atrial fibrillation for many years.  He stated that the "cause of the cardiomyopathy is not clear, but ischemic heart disease is likely to have played a role in the recurrence of [his] left ventricular systolic dysfunction."  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board finds no adequate reasons and bases to adopt the June 2011 VA examiner's opinion over that of the Veteran's primary care physician, expressed in December 2015.  Consequently, the Board finds that the evidence is in relative equipoise as to whether the Veteran's heart disability constitutes ischemic heart disease; and that service connection for heart disease is presumed to be the result of exposure to herbicide exposure. 

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board notes that an RO letter dated January 2011 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Service connection for ischemic heart disease is granted. 


REMAND

Erectile dysfunction
The Veteran underwent a VA examination in June 2011.  The examiner was asked to render an opinion regarding whether the Veteran's erectile dysfunction was caused or aggravated by the Veteran's service connected diabetes mellitus.  The examiner rendered an opinion that weighed against the Veteran's claim.  However, the rationale was entirely conclusory.  The examiner simply stated that "ED secondary to hypogonadism, no aggravation identified."  

The Board notes that the Veteran testified that he was born with an undescended testicle.  He stated that he had a hernia operation for it when he was seven.  However, when he went to join the Marine Corps, they found that still only one testicle had descended.  He underwent surgery with Kaiser Permanente to bring it down.  He passed the physical to join the Marine Corps.  He was not required to take any hormone medication following surgery; and he went on to father three children.  He testified that he did not have a problem with erectile dysfunction until he was diagnosed with diabetes mellitus.  

The VA examiner failed to note any of this history.  Moreover, the finding that erectile dysfunction was secondary to hypogonadism would seem to run contrary to the fact that the Veteran fathered three children and did not have erectile dysfunction prior to diabetes mellitus.  Finally, the Veteran testified that his genitals were not examined during the VA examination.  

The Board finds that another VA examination is warranted for the purpose of determining the nature and etiology of the Veteran's disability.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA genitourinary examination for the purpose of determining the nature and etiology of his erectile dysfunction.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include whether erectile dysfunction was caused, or aggravated by, his service connected diabetes mellitus.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  Specifically, the examiner must note that the Veteran has fathered three children and has testified that he was not diagnosed with erectile dysfunction until after he was diagnosed with diabetes mellitus.    

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


